Name: Commission Regulation (EEC) No 1963/79 of 6 September 1979 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  fisheries;  processed agricultural produce;  plant product
 Date Published: nan

 Avis juridique important|31979R1963Commission Regulation (EEC) No 1963/79 of 6 September 1979 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods Official Journal L 227 , 07/09/1979 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 11 P. 0078 Spanish special edition: Chapter 03 Volume 16 P. 0212 Swedish special edition: Chapter 3 Volume 11 P. 0078 Portuguese special edition Chapter 03 Volume 16 P. 0212 COMMISSION REGULATION (EEC) No 1963/79 of 6 September 1979 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 590/79 (2), Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3), Having regard to Council Regulation (EEC) No 591/79 of 26 March 1979 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods (4), and in particular Article 9 thereof, Whereas the control arrangements provided for in Article 8 (2) of Regulation (EEC) No 591/79 must ensure that the production refund is granted only in respect of olive oil which satisfies the conditions laid down in the present Regulation and in Regulation (EEC) No 591/79 ; whereas, in principle, the refund should be granted only after that control has been effected; Whereas, if the control is to be properly effected, the application to have it effected should be submitted in good time and should contain certain basic information ; whereas, to that same end, manufacturers of fish and vegetable preserves should be required to keep stock accounts indicating the quantity and origin of the olive oil used; Whereas the control must extend over a period which will allow processors to plan their production in the light of cost prices and to obtain supplies of olive oil ; whereas, for the same reasons, the refund to be granted should be the refund valid on the day on which the application to have the control effected is submitted; Whereas, to enable the parties concerned to buy the olive oil they require, Member States should be free to pay the amount of the refund in advance, subject to the provision of a security; Whereas Commission Regulation (EEC) No 615/71 (5) should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 For purposes of the production refund, manufacturers of the fish and vegetable preserved foods referred to in Article 2 of Regulation (EEC) No 591/79 shall keep, in respect of the said preserved foods, daily stock accounts giving at least the following information: (a) the quantity of olive oil, broken down by origin and date of entry into the factory; (b) the quantity of olive oil, broken down by origin, used in the manufacture of the preserved food; (c) in respect of each incoming batch of olive oil, the number of the invoice, receipt or any other equivalent document; (d) the net weight of preserved food produced, with indication of the average weight of olive oil employed for each type of manufacture. Article 2 1. In order to qualify for the production refund, the manufacturer must submit a request for verification to the competent authority not later than five working days before the date envisaged for the commencement of manufacturing operations. Such an application may not be submitted to the competent authority until the oil is in the manufacturing premises. 2. The application must contain at least the following information: (a) the name and address of the manufacturer; (b) the dates on which manufacture is to begin and end; (c) the quantity and type of preserved food to be manufactured; (d) the quantity of olive oil expected to be used in the manufacture, and the origin of the oil. (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 78, 30.3.1979, p. 1. (3)OJ No L 331, 28.11.1978, p. 1. (4)OJ No L 78, 30.3.1979, p. 2. (5)OJ No L 71, 25.3.1971, p. 12. 3. The request for verification shall be valid only for a manufacturing process to be completed within a period ending not later than the last day of the third month following that in which the application was submitted. If by reason of force majeure manufacture cannot be carried out within this period the competent agency of the Member State concerned shall, on request by the manufacturer, extend the period to the extent considered necessary having regard to the circumstances invoked. Article 3 The Member States shall check: (a) that the manufacturer's stock record is kept in accordance with Article 1; (b) that the oil indicated in the request for verification was on the premises at the time the application was submitted. Article 4 1. The production refund shall be granted on application by the manufacturer within the Member State where the preserved food was manufactured. 2. The application referred to in paragraph 1 must include details of the quantity of oil employed in manufacturing the preserved food and its origin. The application must be submitted by the party concerned within six months from the date when the oil was used. Article 5 The refund shall be paid when the Member State concerned has verified that the quantity of oil shown in the application referred to in Article 4 and the quantity and origin of oil employed in manufacturing the preserved food correspond. However, at the request of the party concerned, the refund may be paid in advance as soon as the check referred to in Article 3 has been carried out, on condition that a security is provided to guarantee that the oil will be used for the purposes specified. Article 6 For the purposes of the verification referred to in the first paragraph of Article 5, the Member State shall inter alia check the stock accounts referred to in Article 1. Article 7 If the quantity of olive oil mentioned in the application referred to in Article 4 and the quantity of oil used as shown by the verification referred to in Article 5 do not correspond, the Member State concerned shall assess the quantity of olive oil in respect of which the refund is payable. Article 8 The refund granted shall be that valid on the day on which the request for verification referred to in Article 2 was submitted. Article 9 The amount referred to in Article 4 (2) of Regulation (EEC) No 591/79 shall be 0 750 ECU. However, where the arithmetic mean referred to in the first subparagraph of Article 4 (1) of the abovementioned Regulation is zero, the refund shall be fixed at zero. Article 10 Regulation (EEC) No 615/71 is hereby repealed. Article 11 This Regulation shall enter into force on 10 September 1979. It shall apply to olive oil in respect of which the requests referred to in Article 2 are submitted on or after that date. As regards oil in respect of which the requests referred to in Article 2 are submitted prior to that date, Regulation (EEC) No 615/71 shall continue to apply. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1979. For the Commission Finn GUNDELACH Vice-President